United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 6, 2006

                                                          Charles R. Fulbruge III
                            No. 06-20417                          Clerk
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

SERGIO RIVAS-PRUNEDA, also known as Sergio Pruneda Rivas,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:05-CR-312-ALL
                      --------------------

Before REAVLEY, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Sergio Rivas-

Pruneda raises arguments that are foreclosed by United States v.

Garcia-Mendez, 420 F.3d 454, 457 (5th Cir. 2005), cert. denied,

126 S. Ct. 1398 (2006), which held that a Texas conviction for

burglary of a habitation was equivalent to burglary of a dwelling

and therefore was a crime of violence under U.S.S.G. § 2L1.2.

The Government’s motion for summary affirmance is GRANTED, and

the judgment of the district court is AFFIRMED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.